Name: Council Regulation (EEC) No 2049/92 of 30 June 1992 fixing the guide price for flax seed for the 1992/93 marketing year
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 215 / 6 Official Journal of the European Communities 30 . 7 . 92 COUNCIL REGULATION (EEC) No 2049/ 92 of 30 June 1992 fixing the guide price for flax seed for the 1992/93 marketing year THE COUNCIL OF THE EUROPEAN COMMUNITIES , Having regard to the Treaty establishing the European Economic Community , applied in Spain ; whereas, pursuant to Article 70 ( 1 ) of the Act of Accession , the Spanish prices should be aligned on the common prices each year at the beginning of the marketing year ; whereas the rules laid down for this alignment give the Spanish prices set out below; Whereas the guide price must be fixed for a standard quality to be determined by reference to the average quality of seeds harvested in the Community ; whereas the quality laid down for the 1991 / 92 marketing year meets this requirement and can accordingly be used for the following marketing year , Having regard to the Act of Accession of Spain and Portugal , and in particular Articles 89 ( 1 ) and 234 ( 2 ) thereof, Having regard to Council Regulation (EEC) No 569 /76 of 15 March 1976 laying down special measures for flax seed ( 1 ), arid in particular Article 1(1 ) and (3 ) thereof, Having regard to the proposal from the Commission ( 2 ), HAS ADOPTED THIS REGULATION: Having regard to the opinion of the European Parliament ( 3 ), Having regard to the opinion of the Economic and Social Committee ( 4 ), Article 1 For the 1992 / 93 marketing year , the guide price for flax seed shall be : ( a ) ECU 51,67 per 100 kg for Spain ; ( b ) ECU 54,49 per 100 kg for the other Member States . Whereas , when the guide price for flax seed is fixed every year , account has to be taken of the objectives of the common agricultural policy ; whereas the objectives of the common agricultural policy are , in particular , to ensure a fair standard of living for the agricultural community and to ensure that supplies are available and reach consumers at reasonable prices ; Article 2 The price referred to in Article 1 shall relate to seed :  in bulk, of sound , genuine and merchantable quality , and  with an impurity content of 2 % and , for seeds as such , humidity and oil contents of 9 and 38% respectively . Whereas the first subparagraph ofArticle 1 (1 ) of Regulation (EEC) No 569 /76 provides more specifically that this price shall be fixed at a level which is fair to producers , account being taken of the supply requirements of the Community ; Whereas , in accordance with these criteria , the guide price should be fixed at the levels shown in this Regulation ; Whereas , under Article 68 of the Act of Accession , a price level differing from that of the common prices has been Article 3 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities . It shall apply from 1 August 1992 . (') OJ No L 67 , 15 . 3 . 1976 , p. 29 . Last amended by Regulation (EEC) No 2048 / 92 . ( See page 5 of this Official Journal ). ( 2 ) OJ No C 119 , 11 . 5 . 1992 , p. 33 . ( 3 ) OJ No C 150 , 15 . 6 . 1992 . ( 4 ) OJ No C 169 , 6 . 7 . 1992 . 30 . 7 . 92 Official Journal of the European Communities No L 215 / 7. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Luxembourg, 30 June 1992 . For the Council The President Arlindo MARQUES CUNHA